DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2,3, 5-13, and 15-21 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smolucha et al. (US 2005/0116020 A1).
Regarding claim 2, Smolucha teaches a method comprising:
detecting whether a user device is in proximity to a reader device, the reader device coupled to an electronic device (1006);
responsive to detecting that the user device is in proximity to the reader device, wirelessly receiving a first identification code identifying the user device [0009];
determining one or more user preferences in association with the first identification code (Claim 9, [0009]);
determining configuration data specifying an operation of the electronic device based on the one or more user preferences (1104, [0026]; and
automatically executing a function of the electronic device based on the configuration data [0026].
Regarding claim 3, Smolucha teaches responsive to wirelessly receiving the first identification code identifying the user device, authenticating the user device using the first identification code (1606).
Regarding claim 5, Smolucha teaches transmitting the configuration data to the electronic device; and automatically configuring the operation of the electronic device based on the configuration data [0026-0028].
Regarding claim 6, Smolucha teaches wherein determining the configuration data specifying the operation of the electronic device further comprises changing a current setting of the electronic device to match the one or more user preferences [0026-0028].
Regarding claim 7, Smolucha teaches wherein determining the configuration data specifying the operation of the electronic device further comprises:
receiving a second identification code identifying the reader device;
determining one or more available functions executable by the electronic device based on
the second identification code; and
determining the configuration data specifying the operation of the electronic device based
on the one or more available functions executable by the electronic device (each player has an identification code – [0002]).
Regarding claim 8, Smolucha teaches wherein detecting whether the user device is in proximity to the reader device comprises detecting whether the user device is in proximity to the reader device for at least a predetermined period of time [0015].
Regarding claim 9, Smolucha teaches wherein automatically executing the function of the electronic device comprises storing the first identification code and the executed function in an event log [0016].
Regarding claim 10, Smolucha teaches wherein the reader device is operable on a same system as the electronic device (Fig. 1).
Regarding claim 11, Smolucha teaches wherein the electronic device is one from a group of a gaming machine, a locking device, a kiosk, an automated teller machine, and a point of sale terminal (abstract)
Regarding claims 12, 13, and 15-21, these claims are analogous to the claims above and are therefore also taught by Smolucha.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smolucha in view of Frerking (US 7159765 B2). The teachings of Smolucha have been discussed above.
Regarding claims 4 and 14, Smolucha lacks the biometric data.
Frerking teaches requesting biometric authentication of a user associated with the user device; and
responsive to determining that the biometric authentication of the user associated with the user device is successful, automatically executing the function of the electronic device (Col. 2 Lines 20-30, Col. 10 Lines 15-28, Col. 6 Lines 5-8).
Therefore it would have been obvious to one of ordinary skill in the art to use biometric data as part of the identification and authentication because biometric data is well known to be more secure and more difficult to forge. This is very beneficial in the case of casino gaming because often, large sums of money can be involved in the gaming and a higher level of security is required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFFERTY D KELLY whose e-mail address is rafferty.kelly@uspto.gov and phone number is 571 270 5031 (e-mail is preferred).  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 571 272 2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFFERTY D KELLY/               Examiner, Art Unit 2876